No principle is better established than that a tenant shall not be permitted to deny the title of his landlord in an action for use and occupation. It is a rule founded in good faith as well as public *Page 17 
policy. Cooke v. Loxly, 5 T. R. 4; Bolls v. Westwood, 2 Campb. 11; Lessee of Galloway v. Ogle, 2 Binn. 468; Binney v. Chapman, 5 Pick. 124; Hill v. Boutell, 3 N.H. 502; Plumer v. Plumer, 30 N.H. 566.
The defendant claims that during the lease he acquired a superior title to the premises as heir and devisee of Isaac Bullock; but neither the validity of his will, nor of that title, can be inquired into in this suit. The plaintiff has held the possession of the premises since 1859, under a parol agreement to take a conveyance of the same, and the defendant has occupied the premises since 1871 as his tenant, under an agreement to pay him rent by the month. This action (assumpsit for rent) does not depend on the validity of the plaintiff's title to the estate, but on a contract between the parties, either express or implied. Codman v. Jenkins,14 Mass. 96.
The plaintiff is entitled to
Judgment on the report.